department of the treasury internal_revenue_service washington d c jun 2ul636oso tax_exempt_and_government_entities_division uniform issue list legend taxpayer a irab irac financial_institution d financial_institution e amount amount amount amount amount amount dear this is in response to your request dated date as supplemented by correspondence received on date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received distributions totaling amount from ira c which was maintained by financial_institution e taxpayer a asserts that the failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her belief that the purchases made with the distributions were either made within the ira or rolled over into an ira within days taxpayer a maintained two iras ira b with financial_institution d and ira c with financial_institution e taxpayer a wanted to use amounts in ira b to fund ira c which she believed was a self-directed_ira that would allow her to invest in real_estate and other alternative investments financial_institution e however did not offer self-directed iras on date taxpayer a withdrew amount from ira b which she rolled over into ira c the distribution of amount from ira b was evidenced by financial statements from financial_institution d the rollover_contribution of amount was evidenced by financial statements from financial_institution e as well as the rollover_contribution form submitted by taxpayer a to financial_institution e after the rollover of amount the following distributions from ira c were made amount on date amount on date amount on date and amount on date amount sec_1 and were distributed from i rag in the form of checks payable to a title company for the purchase of real_estate which taxpayer a titled in the name of her ira amount was distributed from ira c in the form of a check payable to a limited_liability_company the distributions were recorded as such by financial_institution e year that reported amount an taxpayer a received a form 1099-r for the amount equal to the sum of amount sec_1 and as a taxable_distribution from ira c when taxpayer a investigated further she learned that financial_institution e did not offer a self-directed_ira subsequently she liquidated the alternative investments and deposited amount back into an ira account taxpayer a submitted a letter from financial_institution e which was dated date in which financial_institution e acknowledged taxpayer a's intention that the distributions totaling amount not be taxable but rather tax free rollovers that should have generated a form_5498 rather than a form_1 099-r based on the above facts and representations taxpayer a requests a waiver of the 60-day rollover requirement with respect to the distributions from ira c totaling amount sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non bank trustee sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred as indicated above sec_408 of the code imposes a 1-year limitation on ira-to-ira rollovers since ira c was involved in a rollover on date no rollovers could have been made from ira c for a year taxpayer a argues that she never intended to take a distribution and that if the custodian of ira c purchased the alternative investments on behalf of ira c ie if the distributions totaling amount had not been made amount would not be taxable however these are not the facts in this case the distributions totaling amount were in fact made and they could not be rolled over to another ira without violating the one-year limitation which the service is not authorized to waive alternatively taxpayer a argues that amount sec_1 and were not distributed out of her ira because the checks for these amounts were made payable to the title company and limited_liability_company in fact financial_institution e did not offer self-directed iras and the distributions were made to purchase the alternative investments if there were no distributions taxpayer a would not be seeking a waiver accordingly the service hereby declines to waive the 60-day rollover requirement with respect to the distributions totaling amount from ira c and thus amount cannot be rolled over into an ira amount must be included in taxpayer a's gross_income for the taxable_year and the contributions totaling amount into an ira or iras are considered excess_contributions under sec_4973 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent 2ql636050 pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours wt carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
